Citation Nr: 1205319	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served in the U.S. Army National Guard, and had periods of active duty service, including from June 2000 to October 2000, and from October 2004 through January 2006, which included serving in Iraq from January 2005 through December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for an adjustment disorder, claimed as PTSD.

In light of the Clemons case, the Board finds that the issue on appeal should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therein, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  In the present case, VA and private medical examinations have shown various psychiatric diagnoses for the Veteran, including PTSD, major depressive disorder, adjustment disorder, and generalized anxiety disorder.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page of this decision, encompassing all psychiatric disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a current psychiatric disorder that is related to his active duty military service.  He has basically contended that he was harassed by fellow servicemembers during service, and that this led to his developing a current psychiatric disorder.

Of record is the Veteran's enlistment examination for the Army National Guard, dated in February 2000, as well as orders regarding his separation from active duty effective in January 2006.  There are, however, no other service treatment records (STRs) or service personnel records of the Veteran in the claims folder.  The record reflects that the RO requested the Veteran's service records from the RMC (Records Management Center in St. Louis) and the State Medical Command, both of which provided a negative response.  The RO also telephoned the Veteran, who advised that he did not have any of his service records.  Finally, the RO phoned the Veteran's unit and spoke to a staff sergeant who reported that the Veteran's service treatment records (STRs) were lost in transit in September 2007.  In September 2007, the RO made a formal finding on the unavailability of service records, and advised the Veteran of such.  

In situations such as this, where service records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection and does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

In his initial claim for service connection, filed in May 2007, the Veteran claimed he had PTSD due to his military service.  Included with his claim was a copy of a private psychological assessment, which showed that he was examined in April 2007, and the diagnoses included PTSD; major depressive disorder, recurrent; borderline personality disorder; and avoidant personality disorder.  

On VA examination in July 2007, the Veteran reported that when he was in service, in Iraq, he had a bad experience with a guy who was trying to emotionally abuse him, and that since then he had problems sleeping, did not feel like talking to others, was suspicious in making friends, and did not concentrate very well.  The diagnoses included adjustment disorder with mixed emotional features and probable obsessive compulsive personality disorder.  In the psychological summary, the examiner noted that the Veteran claimed he had some problems trying to get along with a squad mate who abused him emotionally.  The Veteran further claimed that he developed anxiety and sleep problems and was somewhat obsessed about this squad mate.  It was noted that the Veteran was getting counseling, and was having trouble focusing, feeling anxious, not sleeping well, did not trust people, and was not able to make many friends.  The examiner opined that the Veteran did not have any major symptoms of PTSD, but did have problems with anxiety, insomnia, and obsessive thinking.

Thereafter, in support of his claim, the Veteran submitted a copy of a private psychosocial assessment and employability evaluation, dated in February 2008, by Elaine M. Tripi, PH.D., CRC.  Therein, the examining psychologist, Dr. Tripi noted that the Veteran was being treated at the Saginaw VAMC.  In the summary and conclusion, Dr. Tripi indicated that the Veteran had served in Iraq in 2005, and that ever since his return from service and during his military service, he has been anxious with bouts of depression.  Dr. Tripi opined, based on the clinical interview and observations, as well as review of the records, that the Veteran met all the criteria for a generalized anxiety disorder.  Dr. Tripi noted that the diagnosis of PTSD was made early on by a private psychologist, who also gave a diagnosis of major depressive disorder, and also acknowledged that the Veteran had been diagnosed with a generalized anxiety disorder and PTSD by VA.  Dr. Tripi opined that because the Veteran did not have a specific stressor pertaining to either combat or altercation, but rather a generalized situation whether harassment occurred on a daily basis by several members of his unit, he developed a generalized anxiety in response to his feelings that he was not able to escape from.  Dr. Tripi indicated that even though the Veteran's situation had changed, he continued to feel very anxious and awkward in social situations, and that this was a pervasive feeling that was with him for the majority of his waking hours.  

The record reflects that the Veteran has essentially contended that he has had several psychological symptoms/problems since service.  The Board acknowledges that the VA examiner in July 2007 essentially opined that the Veteran had an adjustment disorder with mixed emotional features, but that he did not have PTSD.  Thereafter, a private psychologist diagnosed a generalized anxiety disorder, and appeared to suggest that the Veteran's generalized anxiety developed as a result of his reported problems win service.  In Barr v. Nicholson, 21 Vet. App. 303, 311   (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, in considering the record in the light most favorable to the Veteran, the Board finds it necessary to afford the Veteran another VA medical examination regarding the probable etiology of any current psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, supra; 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  Moreover, in the report, the VA examiner must acknowledge and discuss the Veteran's report of a continuity of psychological symptoms and other related symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007).

The Board also notes that it appears that the Veteran may be (or may have been) undergoing counseling at the Saginaw VA Medical Center (as this was noted in the February 2008 psychological report by Dr. Tripi), but there is no indication in the record that a request to obtain any such VA treatment records has been made.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, an attempt to obtain any pertinent VA treatment records should be made. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding a psychiatric disorder.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  This should specifically include obtaining complete and current treatment records from the Saginaw VAMC, regarding any treatment for a psychiatric disorder.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current psychiatric disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the claims folder has been reviewed. 

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current psychiatric disorder had an onset in or is causally related to the Veteran's active service; or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

c. In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's psychological symptoms he has experienced since service.  The examiner also should be advised that an indication that rendering an opinion would require mere speculation, based on the sole fact that service records are unavailable, is insufficient.  

3. Once the above-requested development has been completed, the Veteran's claim must be readjudicated.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate supplemental statement of the case, as well as an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

